                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

BRUCE PRICE                                                                         PLAINTIFF

V.                                                  CIVIL ACTION NO. 1:17-cv-138-SA-DAS

O’REILLY’S AUTOMOTIVE STORES, INC.                                               DEFENDANT

                     AGREED ORDER OF DISMISSALWITH PREJUDICE

         The Plaintiff, Bruce Price, and Defendant, O’Reilly Automotive Stores, Inc., have agreed

to and announce to the Court a settlement of the Plaintiff’s claims against O’Reilly Automotive

Stores, Inc. in their entirety. The Court, being advised that the parties have an informed

understanding of their rights and a full appreciation of the consequences of the settlement, finds

that the Plaintiff’s claims should be dismissed with prejudice against O’Reilly Automotive Stores,

Inc. pursuant to the parties’ agreement.

         It is, therefore, ordered and adjudged that the Plaintiff’s claims against O’Reilly

Automotive Stores, Inc. are hereby DISMISSED with prejudice with each party to bear its own

costs.

         SO ORDERED, this 15th day of January, 2019.


                                             /s/ Sharion Aycock
                                             UNITED STATES DISTRICT JUDGE
/s/ Brad Morris
Brad Morris (MSB #104017)
Attorney for Plaintiff, Bruce Price

/s/B. Lyle Robinson
B. Lyle Robinson (MSB #100015)
Attorney for Defendant, O’Reilly’s Automotive Stores, Inc.
